Citation Nr: 1129379	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability, secondary to a low back disability.

4.  Entitlement to service connection for bilateral hip disability, secondary to a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran performed active military service from January 1955 to July 1957.

This appeal arises to the Board of Veterans Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for the low back, right shoulder, both knees, and both hips.

The Board remanded the case in April 2009.  In its remand, the Board characterized the knee-related issue as one of entitlement to service connection for a right knee disorder, secondary to a low back disorder.  This issue will be corrected to reflect an appeal for service connection for a bilateral knee disorder.  On his claim for benefits, the Veteran clearly requested service connection for a bilateral knee disorder.  The appealed rating decision of March 2008 denied service connection for a bilateral knee disorder.  The Veteran's notice of disagreement (NOD) and a January 2009 statement of the case address a bilateral knee disorder.  The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, addresses a bilateral knee disorder, and the Veteran testified before the undersigned Veterans Law Judge that he sought service connection for a bilateral knee disorder.  The Board must therefore re-characterize the issue to include service connection for both knees. 

Service connection for bilateral hip and bilateral knee disorders is addressed in the REMAND portion of the decision and is remanded to the RO through VA's Appeals Management Center (hereinafter: AMC) 


FINDINGS OF FACT

1.  The competent medical evidence concerning service origin of thoracolumbar spine degenerative disc disease is at least in relative equipoise.

2.  The preponderance of the competent medical evidence concerning service origin of right shoulder calcific tendonitis is against the claim.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Right shoulder calcified tendonitis was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, all required notice was timely provided in a December 2007 letter to the claimant. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment records.  The claimant submitted private treatment records.  A hearing before the undersigned Veterans Law Judge was provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
Service Connection

Service connection will be awarded and compensation paid for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service Connection for a Low Back Disability

In his November 2007 claim for benefits, the Veteran reported that he had injured his low back during active service in March 1956.  

VA has attempted to obtain the service treatment reports (STRs) from the National Personnel Records Center (hereinafter: NPRC).  NPRC has supplied a July 1957 separation examination report, DD-Forms 214, and a notation that all other pertinent military records were destroyed in their fire in 1973.  Because of the fire, there is no entrance examination report.  Where the enlistment examination report is missing, the presumption of soundness attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached). 

Although most STRs are missing, there is a separation examination report, but no report of medical history questionnaire to accompany the separation examination report.  It therefore remains unknown whether the Veteran reported continuing low back pains at separation.  The separation examination report itself notes that the spine was normal; however, the examiner annotated that there had been a low back injury during active service.  The examiner reported that the injury is, "alleged to have been aggravated while on active service, and hospitalized in March-April 1956 at South Park Military Reservation, Broughton, Pa, 10 days.  Returned to full duty status.  Back strapped one week after discharge from hospital.  No trouble since."  

In an April 2008 NOD, the Veteran claimed that he had no pre-existing back injury and that the STR notation of "aggravation" during active service was in error. 

Post-service back injuries are documented in the claims files.  In April 1969, the Veteran reported that he had injured his back on November 27, 1968.  A September 1980-dated memorandum, addressed to the claims branch of the U.S. Department of Labor, notes that in 1979, the Veteran had claimed low back and right shoulder injury in February 1961 while at his civilian job and that he was pursuing a disability claim against his employer, a U.S. government agency.  The letter notes that an associate recalled and corroborated the claimed 1961 back injury.  The letter notes that the Veteran began his employment with the agency in 1960 and that, "A review of [the Veteran's] official medical file showed no record of either a shoulder injury or back injury prior to his entrance on duty in August 1960."  The letter notes that the Veteran's medical file contains a May 1972 dated letter from his physician that notes a history of low back problems "on and off for about 10 years."  The letter notes that yet another physician had reported a history of multiple back problems dating back to 1961. 

A September 1980-dated memorandum states, "A review of [the Veteran's] official medical file showed no record of either a shoulder injury or back injury prior to his entrance on duty in August 1960."  This memorandum cannot be afforded any weight because the July 1957 military discharge examination report clearly mentions that there was a significant back injury and hospitalization in 1956.  Thus, the memorandum is based on an erroneous fact.  

In November 1980, the Veteran submitted a claim against the Federal government for a back injury that reportedly occurred on February 10, 1961.  The report notes that witness accounts support the claim.  

In July 2008, R. Grober, M.D., the Veteran's personal physician, reviewed medical records, reviewed the July 1957 separation examination report, and noted that it reflects an in-service injury to the spine.  Dr. Grober found degenerative disc disease of the lumbar spine and commented that the STRs made specific note that back and shoulder injuries during active service required 10-days of hospitalization and one-week of wearing a back brace afterward.  Dr Grober concluded with, "I believe it is highly probable that [the Veteran's] back and right shoulder problems stem from, and are related to, his 1956 injuries sustained while serving in the US Army."  Dr. Grober stated, "My rationale for my conclusions is based on my review of [the Veteran's] medical records, my physical examinations, 5 years of my treating him as a patient, previous studies and tests on his spine and right shoulder including his 1957 Army physical evaluation."  

In January 2009, Dr. Grober reported that having reviewed the private medical records from 1960 to the present, "...it is highly probable that these are a natural progression of his deteriorating condition"... "It is my medical opinion that these conditions are most likely negatively exacerbated by his necessary use of a cane." 

The Veteran underwent a VA orthopedic compensation in December 2009.  The examining physician noted a review of the post-service medical history, but noted that STRs were not available for review.  The Veteran reported that his lumbar problems began during active service.  The diagnosis was lumbar spondylosis and a compression fracture at T-12.  The physician stated that no opinion could be offered without resorting to mere speculation, as the military records were missing.  

The Veteran underwent another VA orthopedic compensation examination in January 2011.  The physician reviewed the records and noted that during active service the Veteran fell and was hospitalized for about 10 days.  The examiner elicited a history of relevant symptoms from the Veteran.  The physician found leg and foot weakness and brief incapacitating episodes of thoracolumbar spine disease, but nevertheless dissociated any current low back and right shoulder disability from active military service.  The only diagnosis offered was mechanical low back strain.  The physician stated:

     Assuming that everything [the Veteran] states ...to me today pertaining to his active duty experience is totally correct, it is my position that there is no nexus between the injury to his back in 1956 and his back and shoulder pains which developed after 1961.  After his injury and hospitalization while on active duty, there were no further problems related to the back or shoulder.  He had no pains or complaints on separation and while on active duty, he certainly would have had to bend or lift, etc, after his back injury.  There is a nexus between his injury in 1961 and his subsequent symptoms as according to the records, his back and shoulder pains became periodic and more frequent.  

The physician mentioned that the Veteran had four spinal compression fractures and has osteoporosis and that these are the most likely cause of the current back pains.  The physician then stated, "So, in conclusion with reasonable medical certainty, it is my position that: ...his back pains are not causally related to his back injury in 1956."  

As noted above, the competent medical evidence concerning service connection for any current low back disability is in controversy.  The favorable nexus opinion from Dr. Grober is persuasive, as it appears to be based on an accurate factual premise and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Dr. Grober's opinion merits additional weight because of her/his increased familiarity with the low back disability, having treated it for several years. 

The unfavorable opinion, offered by a VA physician in January 2011, lacks credibility because of internal inconsistencies.  Perhaps the most inconsistent is the diagnosis of low back strain.  The doctor specifically reported that the current low back pains are due to four spinal compression fractures and osteoporosis, and specifically stated that the Veteran has brief incapacitating episodes of thoracolumbar spine disease and leg and foot weakness.  Yet, the only diagnosis offered was "low back strain."  This diagnosis is not consistent with four compression fractures, osteoporosis, and thoracolumbar spine disease with leg and foot weakness.  

Another inconsistency that lowers the persuasive value of the January 2011 VA nexus opinion is the rationale for concluding that the current low back disability must be due to a 1961 injury, as opposed to the 1956 injury.  The doctor stated that there were no further complaints after the hospitalization in active service.  While this is true, it must be balanced against the fact that pertinent STRs were destroyed in a fire and thus, any record of further complaints is gone.  

Moreover, it is unclear why the VA doctor chose the 1961 injury as the culprit vs. the 1956 injury.  There was an apparent recovery and full use of the back after each injury.  Yet, the doctor discounted the 1956 injury and favored the 1961 injury as being the root of the current low back disability.  There is no evidence that the 1961 injury was so severe as to require a 10-day hospitalization, while the 1956 in-service injury did require such hospitalization.  The rationale provided simply does not explain why the in-service injury would not lead to eventual degenerative disc disease, whereas the 1961 injury would lead to such.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge that he entered active military service with no pre-existing low back disability and that an annotation in his STRs concerning an old high school football injury is erroneous, as he never played football.  He recalled that during rigorous physical training he had fallen from a significant height and was transported and hospitalized for over a week for his back.  He recalled that they placed him in traction, with leather straps attached to his feet, for a week.  He testified that that he had no further back problem until a 1961 injury.  He has had recurrences of back problems and re-injury more frequently since the 1961 injury.  

The Veteran has submitted various arguments and evidence for service connection.  From these, it is apparent that he performed many years of civilian government service after active military service and he feels that any disability incurred during this civil service should also entitle him to VA benefits.  To address this contention, the Board is aware of no statute that authorizes VA compensation for civilian government service.  As noted above, VA's enabling statutes, 38 U.S.C.A. §§ 1110, 1131, state that service connection will be awarded and compensation paid for disability resulting from injury or disease incurred in or aggravated by active service [emphasis added].  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  Thus, only disability incurred during active military service will be considered by VA.

The Veteran's lay evidence and testimony concerning the origin of his back disability is competent and credible.  It must be afforded weight because it does support a later diagnosis by Dr. Grober.  Jandreau, supra.

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for degenerative disc disease of the thoracolumbar spine will therefore be granted.

Service Connection for a Right Shoulder Disability

In his original claim for benefits, submitted in November 2007, the Veteran reported that he developed right shoulder bursitis during active service. 

As noted above, NPRC has supplied a July 1957 separation examination report and a notation that pertinent military records were destroyed in their fire in 1973.  There is no report of medical history questionnaire to accompany the separation examination report and thus it remains unknown whether the Veteran reported continuing right shoulder pain at separation.  The separation examination report itself notes that the examiner found the upper extremities normal; however, the examiner did annotate that there is a history of right shoulder calcified tendonitis (bursitis) in 1953.  The Veteran has claimed that the notation of "1953," was in error, as it should have read "1956."

In an April 2008 NOD, the Veteran claimed that he injured his right shoulder at the same time that he injured his back during active service.  

The claims files contain numerous private medical reports of treatment for the right shoulder.  The earliest-dated of these is a July 1961 letter from M. Smith-Peterson, M.D.  In the letter, the physician notes that the Veteran was treated in March 1961 for right shoulder calcific tendonitis.  In April 1962, the physician wrote another letter, attributing the right shoulder disability to an injury sustained at work in February 1961.  

A September 1980-dated memorandum, addressed to the claims branch of the U.S. Department of Labor, contains a history of the Veteran's right shoulder injuries.  The letter notes that in 1979, the Veteran had claimed that his low back and right shoulder were injured simultaneously in February 1961 while on the job and that he was pursuing a disability claim against his employer, a U.S. government agency, for those injuries.  The letter notes that an associate seemed to recall the back injury in 1961, but not the shoulder injury, although another associate did recall that the Veteran's arm was in a sling after the incident.  The letter notes that the Veteran began his employment with the agency in 1960 and that. "A review of [the Veteran's] official medical file showed no record of either a shoulder injury or back injury prior to his entrance on duty in August 1960."  

February 1983 X-rays (source unclear) showed calcific tendonitis in the right shoulder.

In July 2008, Dr. Grober examined the Veteran, reviewed medical records, reviewed the July 1957 separation examination report, and noted that the July 1957 separation examination report reflects in-service injury to the right shoulder.  The doctor commented that the STRs made specific note that the injuries required 10-days of hospitalization during active service and one-week of wearing a back brace afterward.  Dr Grober concluded with, "I believe it is highly probable that [the Veteran's] back and right shoulder problems stem from, and are related to, his 1956 injuries sustained while serving in the US Army."  

The Veteran underwent a VA orthopedic compensation in December 2009.  The examining physician noted a review of the pertinent post-service medical history, but noted that STRs were not available for review.  The examiner noted a "1965" competitive training exercise trauma to the right shoulder.  X-rays showed acromio-clavicular joint hypertrophic change, gleno-humeral joint change, and vascular calcification.  The diagnosis was right shoulder arthritis.  The physician stated that no opinion could be offered without resorting to mere speculation, as the military records were missing.  

In a January 2011 VA orthopedic compensation examination report, a physician noted that the records were reviewed and that during active service the Veteran fell and was hospitalized for about 10 days.  The physician elicited a history of relevant symptoms from the Veteran and then offered a diagnosis of calcific tendonitis of the right shoulder.  The physician stated:

    Assuming that everything [the Veteran] states ...to me today pertaining to his active duty experience is totally correct, it is my position that there is no nexus between the injury to his back in 1956 and his back and shoulder pains which developed after 1961.  After his injury and hospitalization while on active duty, there were no further problems related to the back or shoulder.  He had no pains or complaints on separation and while on active duty, he certainly would have had to bend or lift, etc, after his back injury.  There is a nexus between his injury in 1961 and his subsequent symptoms as according to the records, his back and shoulder pains became periodic and more frequent.  

The physician also mentioned that calcific tendonitis would develop over time and would be unlikely to develop due to a fall.  The physician then stated, "So, in conclusion with reasonable medical certainty, it is my position that: his right shoulder calcific tendonitis is not causally related to his shoulder injury in 1956."  

The medical evidence concerning service connection for calcific tendonitis of the right shoulder is in controversy.  The favorable nexus opinion from Dr. Grober is not persuasive, as it appears to be based on an inaccurate factual premise.  Unlike the low back injury, a right shoulder injury during active service is not shown.  

The unfavorable opinion, offered by a VA physician in January 2011, maintains persuasive value because it is based on correct facts, that is, that there is no in-service shoulder injury and there is a documented 1961 post-service injury.  The January 2011 VA medical conclusion is therefore persuasive. 

The premise that calcific tendonitis is not caused by trauma, but rather, by something else, does not exclude service connection.  This is especially true because the July 1957 separation examination report itself mentions a history of right shoulder calcified tendonitis and bursitis.  While a history of right shoulder calcified tendonitis and bursitis is mentioned, there is no indication that calcified tendonitis or bursitis arose during active service, or in any was increased in severity during active service.  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge that he entered active military service with no pre-existing right shoulder disability.  He testified that he never had shoulder bursitis prior to active service and that a notation of bursitis in 1953 should have been 1956.  He recalled that during rigorous physical training he had fallen from a significant height and was transported and hospitalized for over a week, partly because of a shoulder injury.  He testified that that he had no further shoulder problem until a 1961 injury.  The Veteran's lay evidence and testimony concerning service origin of his right shoulder disability is not credible.  It will therefore not be afforded any weight.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine therefore need not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection will be denied.


ORDER

Service connection for a lumbar spine degenerative disc disease is granted.

Service connection for right shoulder calcified tendonitis is denied.


REMAND

Bilateral Hip and Right knee Disorders, Claimed Secondary to the Lumbar Spine

A January 2011 VA orthopedic compensation examination report offers a diagnosis of right knee osteoarthritis and bilateral hip osteoarthritis.  The physician explained that it is unlikely that the back problem would cause hip or knee pain.  The report must be remanded for clarification for two reasons.  First, the report does not address the nature and etiology of the left knee disorder.  Second, the physician did not clearly address whether use of a cane, due to a service-connected low back disability, has aggravated any hip or knee osteoarthritis.  The Board's prior remand instruction was, admittedly, lacking, which has led to the need for clarification.  

In July 2008, the Veteran's physician, Dr. Grober, reported that there is a "strong possibility" that the bilateral hip and knee problems had been caused by stooping due to use of a cane and an awkward gait.  In January 2009, Dr. Grober reiterated that it is highly probable that the hip and knee problems are a natural progression of his deteriorating condition, but that these conditions are "negatively exacerbated by his necessary use of a cane."  

VA's duty to assist includes obtaining a medical opinion, when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should return the claims files to the January 2011 VA examining physician for an addendum.  

2.  The physician should review the pertinent medical history, with special attention to Dr. Grober's July 2008 and January 2009 opinions, set forth above.  The physician should then address whether it is at least as likely as not (50 percent or greater probability) that the service-connected low back disability, including stooping, and/or the Veteran's use of a cane, and/or an awkward gait, has aggravated any bilateral hip or bilateral knee osteoarthritis.

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.  

3.  After the development requested above has been completed to the extent possible, the AMC or RO should re-adjudicate the service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that if a medical examination is schedule, failure to report for the examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


